Name: Council Decision (CFSP) 2019/538 of 1 April 2019 in support of activities of the Organisation for the Prohibition of Chemical Weapons (OPCW) in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction
 Type: Decision
 Subject Matter: defence;  cooperation policy;  international security;  world organisations;  European construction
 Date Published: 2019-04-02

 2.4.2019 EN Official Journal of the European Union L 93/3 COUNCIL DECISION (CFSP) 2019/538 of 1 April 2019 in support of activities of the Organisation for the Prohibition of Chemical Weapons (OPCW) in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 December 2003 the European Council adopted the EU Strategy against Proliferation of Weapons of Mass Destruction (the EU Strategy), Chapter III of which contains a list of measures to combat such proliferation. (2) The EU Strategy underlines the crucial role of the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction (CWC) and of the Organisation for the Prohibition of Chemical Weapons (the OPCW) in creating a world free of chemical weapons. As part of the EU Strategy, the Union has committed itself to working towards universal adherence to key disarmament and non-proliferation treaties and agreements, including the CWC. The objectives of the EU Strategy are complementary to the objectives pursued by the OPCW in the context of its responsibility for the implementation of the CWC. (3) On 22 November 2004 the Council adopted Joint Action 2004/797/CFSP (1) on support for OPCW activities. That Joint Action was followed on its expiry by Council Joint Action 2005/913/CFSP (2), which in turn was followed by Council Joint Action 2007/185/CFSP (3). Joint Action 2007/185/CFSP was followed by Council Decisions 2009/569/CFSP (4), 2012/166/CFSP (5) and (CFSP) 2015/259 (6). Decision (CFSP) 2015/259 expired on 23 March 2018. (4) On 26 February 2018 the Council adopted Decision (CFSP) 2018/294 (7), which provided for the extension of the duration of Decision (CFSP) 2015/259 in order to allow for continued implementation of the activities until 23 December 2018. (5) The continuation of such intensive and targeted assistance from the Union to the OPCW is necessary in the context of the active implementation of Chapter III of the EU Strategy. There is a need for further activities to enhance the capacities of States Parties to the CWC (States Parties) in fulfilling their obligations under the CWC, the preparedness of States Parties to prevent and respond to attacks involving toxic chemicals and the international cooperation in the field of chemical activities. Further activities are also needed in order to support the ability of the OPCW to adapt to developments in the field of science and technology as well as to enhance the capacity of the OPCW to address the threat of chemical weapons use. Measures related to the universalisation of the CWC should continue and be adapted to and targeted at the declining number of States not Parties to the CWC. (6) On 16 April 2018 the Council adopted conclusions laying down, inter alia, the position of the Union relating to the Fourth Special Session of the Conference of the States Parties to Review the Operation of the Chemical Weapons Convention (the Fourth Review Conference), held in The Hague from 21 to 30 November 2018. (7) The Union has provided political, financial and in-kind support to the OPCW operations in Syria aimed at the total destruction of Syrian chemical weapons and agents. Accordingly, on 9 December 2013 the Council adopted Decision 2013/726/CFSP (8) in support of the activities of the OPCW in the framework of United Nations Security Council Resolution (UNSCR) 2118 (2013), the OPCW Executive Council Decision of 27 September 2013 on the destruction of Syrian chemical weapons and subsequent and related resolutions and decisions. Decision 2013/726/CFSP was followed by Council Decision (CFSP) 2017/2303 (9), adopted on 12 December 2017. Furthermore, on 30 November 2015 the Council adopted Decision (CFSP) 2015/2215 (10) in support of UNSCR 2235 (2015). (8) On 27 June 2018 the Fourth Special Session of the Conference of the States Parties adopted Decision C-SS-4/DEC.3 on addressing the threat from chemical weapons use. In its conclusions of 28 June 2018, the European Council committed the Union to supporting the outcomes of that Decision, HAS ADOPTED THIS DECISION: Article 1 1. For the purpose of giving immediate and practical application to some elements of the EU Strategy, the Union shall support activities of the OPCW, with the following objectives:  to enhance the capacities of States Parties in fulfilling their obligations under the CWC;  to enhance the preparedness of States Parties to prevent and respond to attacks involving toxic chemicals;  to enhance international cooperation in the field of chemical activities;  to support the ability of the OPCW to adapt to developments in the field of science and technology;  to enhance the capacity of the OPCW to address the threat of chemical weapons use;  to promote universality by encouraging States not Parties to join the CWC. 2. In the context of paragraph 1, the Union-supported activities of the projects of the OPCW, which are in compliance with the measures of the EU Strategy, shall be the following: Project I: OPCW Centre for Chemistry and Technology and implementation of Decision C-SS-4/DEC.3 on addressing the threat from chemical weapons use Activities:  Laboratory upgrade project  Implementation of Decision C-SS-4/DEC.3 Project II: Chemical demilitarisation and non-proliferation Activities:  Visits of Executive Council representatives and observers of States Parties to the People's Republic of China and the United States of America to obtain an overview of the destruction programmes  Expansion and enhancement of the usage of the Enterprise Content Management (ECM) system  Deployment of a full telecommunications solution to all relevant OPCW Technical Secretariat staff members Project III: Assistance and protection in African States Parties Activities:  Operational training for first responders  Training of trainers in assistance and protection for the Africa Group Project IV: International cooperation Activities:  Executive training for senior industry managers, policymakers and alumni of the OPCW Associate Programme  Laboratory twinning project  Forum for women on the peaceful uses of chemistry and basic analytical skills development course for women chemists  Education and training for youth on the peaceful uses of chemistry  Analytical development course for analytical chemists in the African Member States  Chemical safety and security management course for African States Parties Project V: Universality and outreach Activities:  Development of e-learning modules  Translation and dissemination of education and outreach tools and materials  Support for NGO participation in OPCW activities  Side events in the margins of the Conferences of States Parties Project VI: National implementation Activities:  Global stakeholders' forum Project VII: Science and technology Activities:  Plant biomarker challenge  Support for the temporary working groups (TWGs) of the OPCW's Scientific Advisory Board A detailed description of the Union-supported activities of the OPCW referred to in this paragraph is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (the HR) shall be responsible for the implementation of this Decision. 2. Technical implementation of the projects referred to in Article 1(2) shall be carried out by the OPCW Technical Secretariat (the Technical Secretariat). It shall perform that task under the responsibility and the control of the HR. For that purpose, the HR shall enter into the necessary arrangements with the Technical Secretariat. Article 3 1. The financial reference amount for the implementation of the projects referred to in Article 1(2) shall be EUR 11 601 256. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 2. For that purpose, it shall conclude a financing agreement with the Technical Secretariat. That agreement shall stipulate that the Technical Secretariat is to ensure visibility of the Union contribution, commensurate with its size, and specify measures to facilitate the development of synergies and to avoid the duplication of activities. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the agreement. Article 4 The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by the Technical Secretariat. The HR reports shall form the basis for the evaluation carried out by the Council. The Commission shall provide information on the financial aspects of the projects referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 36 months after the date of conclusion of the financing agreement referred to in Article 3(3). However, it shall expire six months after its entry into force if that financing agreement has not been concluded by that time. Done at Brussels, 1 April 2019. For the Council The President G. CIAMBA (1) Council Joint Action 2004/797/CFSP of 22 November 2004 on support for OPCW activities in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 349, 25.11.2004, p. 63). (2) Council Joint Action 2005/913/CFSP of 12 December 2005 on support for OPCW activities in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 331, 17.12.2005, p. 34). (3) Council Joint Action 2007/185/CFSP of 19 March 2007 on support for OPCW activities in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 85, 27.3.2007, p. 10). (4) Council Decision 2009/569/CFSP of 27 July 2009 on support for OPCW activities in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 197, 29.7.2009, p. 96). (5) Council Decision 2012/166/CFSP of 23 March 2012 in support of activities of the Organisation for the Prohibition of Chemical Weapons (OPCW) in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 87, 24.3.2012, p. 49). (6) Council Decision (CFSP) 2015/259 of 17 February 2015 in support of activities of the Organisation for the Prohibition of Chemical Weapons (OPCW) in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 43, 18.2.2015, p. 14). (7) Council Decision (CFSP) 2018/294 of 26 February 2018 amending Decision (CFSP) 2015/259 in support of activities of the Organisation for the Prohibition of Chemical Weapons (OPCW) in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 55, 27.2.2018, p. 58). (8) Council Decision 2013/726/CFSP of 9 December 2013 in support of the UNSCR 2118 (2013) and OPCW Executive Council EC-M-33/ Dec 1, in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 329, 10.12.2013, p. 41). (9) Council Decision (CFSP) 2017/2303 of 12 December 2017 in support of the continued implementation of UN Security Council Resolution 2118 (2013) and OPCW Executive Council decision EC-M-33/DEC.1 on the destruction of Syrian chemical weapons, in the framework of the implementation of the EU Strategy against proliferation of weapons of mass destruction (OJ L 329, 13.12.2017, p. 55). (10) Council Decision (CFSP) 2015/2215 of 30 November 2015 in support of UNSCR 2235 (2015), establishing an OPCW-UN joint investigative mechanism to identify the perpetrators of chemical attacks in the Syrian Arab Republic (OJ L 314, 1.12.2015, p. 51). ANNEX Union support for OPCW activities in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction Project I  OPCW Centre for Chemistry and Technology and implementation of Decision C-SS-4/DEC.3 on addressing the threat of chemical weapons use Objectives  Elimination of chemical weapons stockpiles and chemical weapons production facilities (CWPFs) subject to the verification measures provided for in the CWC  Non-proliferation of chemical weapons, through the application of the verification and implementation measures provided for in the CWC, which also serve to build confidence between States Parties  Assistance and protection against chemical weapons and their use, or threat of use, in accordance with the provisions of Article X of the CWC  Economic and technological development through international cooperation in the field of chemical activities for purposes not prohibited under the CWC in accordance with the provisions of Article XI  Full and effective implementation by States Parties of the provisions of Article VII of the CWC Purposes  Verification for continued confidence in compliance  Capacity development to prevent and respond to the hostile use of toxic chemicals and to foster international cooperation  Engagement to utilise others' capabilities  An organisation that remains fit for purpose  To identify the perpetrators of the use of chemical weapons in the Syrian Arab Republic by identifying and reporting on all information potentially relevant to the origin of those chemical weapons in those instances in which the fact-finding mission (the FFM) determines or has determined that use or likely use occurred, and cases for which the OPCW-UN Joint Investigative Mechanism (JIM) has not issued a report Results  Increased operational efficiency  Improved physical security  Adherence to the highest safety standards  Well-positioned to keep pace with current threats as well as scientific and technological developments, enhanced credibility and standing that will derive from the new facility  Conduct investigations pursuant to the mandate in Decision C-SS-4/DEC.3 Activities I.1 Laboratory upgrade project The OPCW Laboratory and Equipment Store play critical roles in supporting the implementation of the CWC. Since the Laboratory and Equipment Store began operations over 20 years ago at their current location in Rijswijk, a suburb of The Hague, the demands on these facilities have risen substantially. In the last few years, a dramatic increase in non-routine operations has further stressed the capacities of these facilities, and Decision C-SS-4/DEC.3 will likely result in additional demands. Moreover, States Parties are increasingly requesting training support from the Laboratory to increase their analytical and technical capacities in chemistry. To address these issues, the OPCW has decided to initiate a project to upgrade the OPCW Laboratory and Equipment Store to a new Centre for Chemistry and Technology (the ChemTech Centre). I.2 Implementation of Decision C-SS-4/DEC.3 In operative paragraph 10 of Decision C-SS-4/DEC.3, the OPCW Conference of States Parties decided that the Secretariat shall put into place arrangements to identify the perpetrators of the use of chemical weapons in the Syrian Arab Republic by identifying and reporting on all information potentially relevant to the origin of those chemical weapons in those instances in which the FFM determines or has determined that use or likely use occurred, and cases for which the UN-OPCW JIM has not issued a report. In furtherance of that Decision, the Secretariat will establish an Investigation and Identification Team, which will undertake its activities in an impartial and objective manner. The Investigation and Identification Team will function under the direct supervision of the OPCW Director-General and will provide reports to the Executive Council and to the United Nations Secretary-General. Project II  Chemical demilitarisation and non-proliferation Objectives  To support non-proliferation of chemical weapons through the application of the verification and implementation measures provided for in the CWC  To advance and ensure the elimination of chemical weapons stockpiles and production facilities subject to the verification measures provided for in the CWC  To contribute to the full, effective and non-discriminatory implementation of all provisions of the CWC Purposes  Verification for continued confidence in compliance  Engagement to utilise others' capabilities  An organisation that remains fit for purpose  Capacity development to prevent and respond to the hostile use of toxic chemicals and to foster international cooperation Results  Implementation of the relevant decisions about the completion of the destruction of chemical weapons  Increased knowledge transfer, transparency and understanding through OPCW stakeholders  Support built for rebalancing the CWC's verification regime from disarmament to preventing the re-emergence of chemical weapons  Augmented routine verification activities with a risk management system  Enhanced capability of the OPCW to conduct contingency operations  Augmented assistance and protection capabilities of the OPCW in support of its focus on the re-emergence of chemical weapons, both in terms of prevention and response  Adapted structures and processes, where required, in support of the smooth transition of the OPCW Activities II.1 Visits of Executive Council representatives and observers of States Parties in the People's Republic of China and the United States of America to obtain an overview of the destruction programmes Executive Council visits have regularly been supported by the Union (in Joint Action 2007/185/CFSP and Decisions 2009/569/CFSP, 2012/166/CFSP and (CFSP) 2015/259). The visits conducted so far have proved to be valuable as a means of addressing questions or concerns about a possessor State Party's programme for fulfilling its obligations on the destruction of its chemical weapons. All States Parties will benefit from these visits, which will help enhance transparency and build confidence that progress is being made for the complete destruction of the remaining chemical weapons in accordance with the provisions of the CWC and subject to the verification of the Technical Secretariat. The project should encourage broader participation in such visits by States Parties while taking into account the appropriate financial criteria and taking steps to ensure the adequate rotation of participants. II.2 Expansion and enhancement of the usage of the Enterprise Content Management (ECM) system The ECM system is mainly available for users in the Verification Division having access to the OPCW's air-gapped network, internally known as Secure Critical Network (SCN). This project will enhance the ECM system by making it accessible to OPCW inspectors and eliminate inefficiencies due to the limited security and IT network infrastructure. II.3 Deployment of a full telecommunications solution to all relevant OPCW Technical Secretariat staff members The project will consist of identifying a relevant and cost-efficient service provider, phasing transition of legacy infrastructure, trialling and clearing security of mission-use procedures with new technologies, developing field operations kits, deploying a full telecommunications solution to all relevant OPCW stakeholders and decommissioning the legacy infrastructure. Project III  Assistance and protection in African States Parties Objectives  To ensure assistance and protection against chemical weapons and their use, or threat of use, in accordance with the provisions of Article X of the CWC  To provide for full, effective and non-discriminatory implementation of all provisions of the CWC by the OPCW, especially in African States Parties  To enhance capacity development for national implementation, and international cooperation Purposes  Capacity development to prevent and respond to the hostile use of toxic chemicals and to foster international cooperation  Engagement to utilise others' capabilities  An organisation that remains fit for purpose Results  Augmented assistance and protection capabilities of the OPCW in support of its focus on the re-emergence of chemical weapons, both in terms of prevention and response  Enhanced capacity development for national implementation, and international cooperation  Enhanced and sustainable collaboration with other international organisations  Strengthened engagement with broader group of relevant stakeholders  Enhanced capacities to facilitate collaboration among ad hoc groups of States Parties Activities III.1 Operational training for first responders This operational training aims to support African States Parties and their respective regional economic communities (ECOWAS, SADC, IGAD) in the development of protective capacity against chemical incident involving chemical warfare agents or toxic industrial chemical. III.2 Training of trainers in assistance and protection for Africa Group The main aim of the course is to provide basic knowledge to instructors from agencies involved in the emergency response to chemical agents in order to create a pool of trainers in African countries capable of disseminating knowledge on topics related to the response to a chemical incident. Project IV  International cooperation Objectives  To advance economic and technological development through international cooperation in the field of chemical activities for purposes not prohibited under the CWC  To enhance capacity development for national implementation, and international cooperation  To enhance and sustainably develop collaboration with other international organisations  To strengthen engagement with broader group of relevant stakeholders  To enhance capacities to facilitate collaboration among ad hoc groups of States Parties Purposes  To promote international cooperation among States Parties in the pursuit of chemistry for peaceful purposes  To enhance capacity of OPCW Member States, especially of some regions, such as Africa and GRULAC, in the analysis of chemicals under the CWC regime  To increase the awareness of women chemists on the peaceful uses of chemistry and provide a platform for more women chemists to participate in the capacity-building programme offered by the OPCW  To enrich knowledge and relevant skills for relevant stakeholders and enable them to acquire the knowledge in the areas of chemical threat assessment and mitigation methods Results  Enhanced capacity development for national implementation, and international cooperation  Strengthened evaluation capabilities of the Secretariat in the area of capacity development  Enhanced and sustainable collaboration with other international organisations  Strengthened engagement with broader group of relevant stakeholders  Support built for rebalancing the CWC's verification regime from disarmament to preventing the re-emergence of chemical weapons  Strengthened capability of the OPCW to monitor scientific and technological developments of relevance to the CWC  Augmented assistance and protection capabilities of the OPCW in support of its focus on the re-emergence of chemical weapons, both in terms of prevention and response  Strengthened engagement with broader group of relevant stakeholders  Enhanced capacities to facilitate collaboration among ad hoc groups of States Parties Activities IV.1 Executive training for senior industry managers, policymakers and alumni of the OPCW Associate Programme This project proposes an executive training programme intended for chemists, chemical engineers and other relevant professionals who assume managerial responsibilities (including those related to CWC implementation) in the industry, government and academia sectors in OPCW States Parties with developing and transition economies, in order to build capacity for them to develop in-depth knowledge and leadership skills in integrated chemicals management, encompassing though not limited to chemical safety, security and sustainability. IV.2 Laboratory twinning project The rationale behind the establishment of the twinning initiative in the OPCW was the lack of several regions, such as Africa and GRULAC, in the laboratories certified to perform the analysis of chemicals under the CWC regime (OPCW designated laboratories). The rules of participation in the initiative, including its objectives and modus operandi, are outlined in the Technical Secretariat's note S/1397/2016 of 14 July 2016. According to that note, the projects can include a range of activities, each between a pair of assisted and assisting laboratories, such as personnel visits from both sides (training and mentorship), support for the participation of assisted laboratories in OPCW proficiency tests and support for the transfer of equipment and for collaborative research. IV.3 Forum for women on the peaceful uses of chemistry and basic analytical skills development course for women chemists The OPCW Technical Secretariat will organise a forum for women on the peaceful uses of chemistry and a basic analytical skills development course for women chemists at the OPCW Headquarters. OPCW States Parties will nominate the experts, and the selection of participants will be based on qualification, geographical distribution and gender. IV.4 Education and training for youth on the peaceful uses of chemistry Based on the capacity-building programmes organised by the OPCW Technical Secretariat, the national authorities of Member States have requested a tailored programme for education and outreach on chemical safety and security management for youth/students in schools/universities in the context of the peaceful uses of chemistry. This programme is the first initiative for the youth/students on the promotion of peaceful uses of chemistry, and the training will utilise the interaction of experts and students, also with the potential to develop videos and brochures that can be distributed to academic institutions / schools in OPCW States Parties. IV.5 Analytical development course for analytical chemists in the African Member States Due to the current ongoing activities by non-State actors across the Africa region, there is a pressing need to enhance laboratory capabilities generally in the region in terms of analysing CWC-related substances. The course is aimed at assisting qualified analytical chemists in acquiring further experience and practical skills in the analysis of chemicals related to the CWC. IV.6 Chemical safety and security management for African States Parties Chemical industries have become important contributors to sustainable development in Africa. According to the Africa Review Report on Chemicals by the United Nations Economic Commission for Africa (UNECA), the chemical industry in Africa will continue to grow in the coming years. At the same time, this development will raise a number of issues related to chemical safety and security, and the peaceful uses of chemistry for socioeconomic development, which can be addressed through the full and effective implementation of the CWC. The programme is expected to enrich knowledge and relevant skills for relevant stakeholders and enable them to acquire knowledge in the areas of chemical threat assessment and mitigation methods. Project V  Universality and outreach Objectives  To strengthen engagement with a broader group of relevant stakeholders  To augment the OPCW's efforts to reach universality  To contribute to the full, effective and non-discriminatory implementation of all provisions of the CWC Purposes  To raise awareness and knowledge of the OPCW and CWC amongst students and teachers and other groups as appropriate  To raise the visibility of the OPCW and to explain its activities to a broad public audience  To improve means of reaching to the widest possible audience, especially among the non-technical or non-specialists  To raise awareness of the OPCW and CWC among a young audience in selected States or regions  To encourage States not Parties to the CWC to get more involved in OPCW activities and increase their understanding of the CWC and its benefits  To broaden engagement with stakeholders on substantive issues facing the OPCW during a period of institutional transition Results  Strengthened engagement with a broader group of relevant stakeholders  Augmented OPCW efforts to reach universality Activities V.1 Development of e-learning modules This project aims at bringing in specialist e-learning expertise to assist the OPCW Technical Secretariat in defining a common approach to its e-learning offer to design and execute the new e-learning modules. The content of such modules will be determined on the basis of the report of the Advisory Board on Education and Outreach (ABEO) to the OPCW Director-General, and subsequent discussion of the ABEO recommendations. V.2 Translation and dissemination of education and outreach tools and materials During its first two years of operation, the ABEO has repeatedly called for more education and outreach materials to be made available in all six official languages of the OPCW. Besides English, these are French, Spanish, Russian Chinese and Arabic. Usually, however, education and outreach materials and tools are produced in English, which seriously limits their use by as many stakeholders globally as possible. For dissemination purposes, there is a need for translation of education and outreach materials, particularly those targeted at specific stakeholder groups. V.3 Support for NGO participation in OPCW activities This project proposes to sponsor qualifying representatives of non-governmental organisations (NGOs), with preference given to applicants from developing or transitioning economies to attend the annual Conference of the States Parties in 2019 and 2020. V.4 Side events in the margins of the Conferences of States Parties Three side events will take place over the duration of the programme, i.e. one for every annual Conference of States Parties. Union funds may cover the travel expenses of up to three experts/officials from beneficiary countries. Project VI  National implementation Objectives  Enhancing and sustaining the capacity of States Parties and their national authorities to fully implement all obligations under the CWC Purposes  Relevant stakeholders have improved understanding and awareness of the CWC and have enhanced their role and involvement in national implementation efforts  Customs officials from participating States Parties have improved their understanding and ability for effective handling of the duties regarding import/export of scheduled chemicals and coordination with national authorities  Relevant stakeholders have correct and up-to-date information for effective learning available  Potential stakeholder agencies/bodies, in supporting the implementation of the CWC, have agreed on a short-term agenda to establish synergies between themselves Results  Enhanced capacity of States Parties for effective national implementation  Increased number of States Parties able to conduct effective national implementation at quantitative and qualitative level  Enhanced understanding and awareness of national authorities on CWC-related matters for good cooperation and support.  Increased number of States Parties able to process and draft legislation for subsequent approval  Effective functioning of customs authorities in the control and monitoring of the chemical trade Activities VI.1 Global stakeholders' forum The project envisages the organisation of a global stakeholders' forum to promote among the key national stakeholders the importance of the implementation of the CWC through the adoption of the national implementing legislation. Project VII: Science and technology Objectives  To enable the OPCW Director-General to provide advice and make recommendations to the Conference of States Parties, the Executive Council of the OPCW or the States Parties on areas of science and technology relevant to the CWC Purposes  Setting the direction for science- and technology-related activities at the OPCW in the interim period between the Fourth and Fifth Review Conferences  To enable the OPCW Director-General to give special advice to the OPCW policymaking organs and to the States Parties in the areas of science and technology relevant to the CWC  To draw upon a larger pool of scientific experts available for the OPCW, and improved mechanisms for keeping aware of developments in chemical monitoring technologies and informatics tools for analysis of complex data sets containing chemical information  Building and maintaining a network of non-technical stakeholders who can complement scientific experts available to the OPCW in assessing all aspects of new science and technology to provide more complete advice on science and technology and its impact Results  Support built for rebalancing the CWC's verification regime from disarmament to preventing the re-emergence of chemical weapons  Enhanced capability of the OPCW to conduct contingency operations  Strengthened capability of the OPCW to monitor scientific and technological developments of relevance to the CWC  Augmented assistance and protection capabilities of the OPCW in support of its focus on the re-emergence of chemical weapons, both in terms of prevention and response  Enhanced capacity development for national implementation, and international cooperation  Enhanced and sustainable collaboration with other international organisations  Strengthened engagement with broader group of relevant stakeholders  The OPCW remains the global repository of knowledge and expertise in the field of chemical weapons  Enhanced capacities to facilitate collaboration among ad hoc groups of States Parties Activities VII.1 Plant biomarker challenge This project will develop a crowd challenge to engage relevant experts from disciplines across the sciences and build a reference set of geographically representative plants that have utility for detection of exposure to toxic chemicals (through chemical analysis and/or observable phenotypic change). VII.2 Support for the temporary working groups (TWGs) of the OPCW's Scientific Advisory Board To address specific scientific and technological issues in a substantive manner, the Scientific Advisory Board (SAB) can, at the OPCW Director-General's request, establish temporary working groups (TWGs). This project would contribute to the implementation of the TWG on investigative science and technology as well as the creation of other TWGs based on need identified at the Fourth Review Conference in 2018.